

114 S628 IS: Improving Access to Maternity Care Act
U.S. Senate
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 628IN THE SENATE OF THE UNITED STATESMarch 3, 2015Mr. Kirk (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to provide for the designation of maternity care health
 professional shortage areas.1.Short titleThis Act may be cited as the Improving Access to Maternity Care Act.2.Maternity care health professional shortage areasSection 332 of the Public Health Service Act (42 U.S.C. 254e) is amended by adding at the end the following new subsection:(k)(1)The Secretary, acting through the Administrator of the Health Resources and Services Administration, shall designate maternity care health professional shortage areas in the States and at least annually thereafter review and, as necessary, revise such designations.(2)In carrying out paragraph (1), and in applying subsection (b) pursuant to paragraph (4), the Secretary shall seek input from relevant provider organizations, including medical societies, organizations representing medical facilities, and other organizations with expertise in maternity care.(3)In applying subsection (d), pursuant to paragraph (4), the Secretary shall collect and publish in the Federal Register data on health care professional shortage areas based on professional category of maternal health professionals providing full scope maternity health care by provider type as well as geographic region. Such data shall be presented in a manner to compare availability and need of such professionals by such professional category and geographic region.(4)The provisions of subsections (b), (c), (d), (e), (f), (g), (h), (i), and (j) (other than (j)(1)(B)) of this section shall apply to the designation of a maternity care health professional shortage area under this subsection in a similar manner and extent as such provisions apply to the designation of health professional shortage areas under subsection (a), except—(A)in applying subsection (b)(3), the reference in such subsection to physicians shall be deemed to be a reference to physicians and other health professionals as providing maternity care eligible for loan repayment under this part who provide full scope maternity care;(B)in applying subsection (d)—(i)the reference in paragraph (2) of such subsection to July 1 of 1991 shall be deemed to be a reference to July 1 of 2016; and(ii)the descriptive list required under such paragraph, with respect to a maternity care health professional shortage area designated under paragraph (1), shall include—(I)population groups in the area that would benefit from full scope maternity care health services; and(II)the providers and medical facilities that provide such services to such groups in such area; and(C)in applying such provisions of subsections (b), (c), (e), (f), (g), (h), (i), and (j), a reference to an area, population group, or facility shall be deemed to be a reference to an area or population group described in paragraph (5).(5)For purposes of this subsection:(A)The term ‘maternity care health professional shortage area’ means—(i)an area in an urban or rural area (which need not conform to the geographic boundaries of a political subdivision and which is a rational area for the delivery of health services) which the Secretary determines has a shortage of providers of full scope maternity care health services;(ii)an area in an urban or rural area (which need not conform to the geographic boundaries of a political subdivision and which is a rational area for the delivery of health services) which the Secretary determines has a shortage of hospital or birth center labor and delivery units; or(iii)a population group which the Secretary determines has such a shortage of maternal providers or facilities.(B)The term full scope maternity care health services includes during labor care, birthing, prenatal care, and postpartum care.(C)The term medical facility has the meaning given such term in subsection (a)(2) and includes a freestanding birth center, as defined in section 1905(l)(3)(B) of the Social Security Act..